United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1222
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
      v.                                 * Appeal from the United States
                                         * District Court for the
Carlos Alvear,                           * District of Minnesota
                                         *
             Appellant.                  *     [UNPUBLISHED]
                                    ___________

                            Submitted: December 26, 2000
                                Filed: January 29, 2001
                                    ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Carlos Alvear appeals from the final judgment entered in the District Court1 for
the District of Minnesota after he pleaded guilty to conspiracy to possess with intent
to distribute cocaine, in violation of 21 U.S.C. § 846. The district court sentenced
Alvear to 72 months imprisonment and four years supervised release. Counsel has
moved to withdraw on appeal pursuant to Anders v. California, 386 U.S. 738 (1967),
and has filed a brief raising the issues whether Alvear was properly sentenced as an
adult and whether the district court should have awarded an acceptance-of-



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
responsibility reduction and safety-valve relief. For the reasons discussed below, we
affirm the judgment of the district court.

       After pleading guilty, Alvear sought to withdraw his plea on the basis that he was
younger than eighteen when he committed the offense. Subsequently, however, Alvear
withdrew his motion to withdraw his guilty plea and, after some vacillating, conceded
at sentencing that he was in fact age twenty and apologized for having lied previously
to the court. Thus, his argument that he was improperly sentenced as an adult is not
properly before us. Cf. United States v. Hipolito-Sanchez, 998 F.2d 594, 596 (8th Cir.
1993) (per curiam) (where defendant at sentencing withdrew objection to drug amount
in presentence report, he waived his right to challenge that amount on appeal). In any
event, the argument would fail because the district court was presented with evidence
that Alvear was at least age eighteen at the time of his offense and defense counsel was
unable to substantiate that Alvear was not.

       We also conclude the district court did not clearly err in denying an
acceptance-of-responsibility reduction and safety-valve relief, given Alvear’s lies
concerning his age and his refusal to discuss his offense with the government. See
United States v. O’Dell, 204 F.3d 829, 838 (8th Cir. 2000) (safety-valve relief); United
States v. Honken, 184 F.3d 961, 968, 970 (8th Cir.) (acceptance-of-responsibility
reduction), cert. denied, 528 U.S. 1056 (1999).

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we grant counsel’s motion to withdraw and affirm the judgment
of the district court.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-